                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON


RANDY ALLEN U. , 1                          6:18-cv-02144-BR

           Plaintiff,                       OPINION AND ORDER

V.


Commissioner, Social Security
Administration,

           Defendant.


SARA L. GABIN
14523 Westlake Drive
Lake Oswego, OR 97035-8651
(503) 620-3171

           Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
THOMAS M. ELSBERRY
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 901
Seattle, WA 98104
(206) 615-2112

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Randy Allen U. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA)    in which he denied Plaintiff's application

for Supplemental Security Income    (SSI) under Title XVI of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g)

     For the reasons that follow,   the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g)    for further proceedings.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on May 17, 2011,         and
                                                                2
alleged a disability onset date of July 1, 2009.     Tr. 204.        His

application was denied initially and on reconsideration.        On

August 24, 2017, however, the Commissioner found Plaintiff to be



     2
      Citations to the official transcript of record filed by
the Commissioner on May 10, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
disabled after February 22, 2017, when he suffered a traumatic

brain injury following a motor-vehicle collision.      Tr. 1314-27.

An Administrative Law Judge (ALJ) held a hearing on July 13,

2018, as to Plaintiff's alleged disability during the closed

period of May 17, 2011, through February 22, 2017.      Tr. 1196-

1226.     At the hearing Plaintiff and a vocational expert (VE)

testified.     Plaintiff was represented by an attorney.

        On October 5, 2018, the ALJ issued an opinion in which he

found Plaintiff was not disabled during the relevant period and,

therefore, was not entitled to benefits.      Tr. 1170-95.    At some

point that decision became the final decision of the Commissioner

when the Appeals Council denied Plaintiff's request for review.

Tr. 21.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

        Plaintiff was born on January 8, 1963, and was 55 years old

at the time of the hearing.     Tr. 204.   Plaintiff has a high-

school degree with some college course work.      Tr. 1374-75.     He

does not have any past relevant work experience.      Tr. 1184.

        Plaintiff alleges disability during the relevant period due

to a right rotator-cuff tear and antisocial personality disorder.

Tr. 204.

        Except when noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.     After carefully reviewing the


3 - OPINION AND ORDER
medical records, this Court adopts the ALJ's summary of the

medical evidence.             See Tr. 1176-77, 1182-84.



                                          STANDARDS

        The initial burden of proof rests on the claimant to

establish disability.             Molina v. Astrue, 674 F.3d 1104, 1110 (9 th

Cir. 2012).         To meet this burden, a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which .                has lasted or can be expected to last for

a continuous period of not less than 12 months."                   42 U.S.C.

§   423 ( d) ( 1) (A) .   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.               McLeod v. Astrue, 640 F.3d

881, 885       (9 th Cir. 2011) (quoting Mayes v. Massanari, 276 F.3d

453,    459-60     (9 th C    . 2001)).

        The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                     42

u.s.c.     §   405(g).       See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9 th Cir. 2012).                 Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."               Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685,                    690


4 - OPINION AND ORDER
( 9th   C    2009)) .   It is more than a mere scintilla [of evidence]

but less than a preponderance.        Id.   (citing Valentine,   574 F.3d

at 690).

        The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.      Vasquez v. Astrue, 572 F.3d 586, 591      (9 th Cir.

2009) .     The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.               Ryan v.

Comm'r of Soc. Sec.,      528 F.3d 1194, 1198    (9 th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner's findings

if they are supported by inferences reasonably drawn from the

record.      Ludwig v. Astrue, 681 F.3d 1047, 1051      (9 th Cir. 2012)

The court may not substitute its judgment for that of the

Commissioner.      Widmark v. Barnhart, 454 F.3d 1063, 1070 (9 th Cir.

2006) .



                            DISABILITY ANALYSIS

I.      The Regulatory Sequential Evaluation

        The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.       Parra v. Astrue, 481 F.3d 742, 746 (9 th Cir.

2007) .     See also 20 C.F.R. § 416.920.     Each step is potentially

dispositive.


5 - OPINION AND ORDER
       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.       20 C.F.R. § 416.920(b).      See also Keyser v. Comm'r of

Soc. Sec.,      648 F.3d 721, 724     (9 th Cir. 2011).

       At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.             20 C.F.R.

§   416. 920 (c).   See also Keyser,     648 F.3d at 724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.                  20

C.F.R.    §   416.920(a) (4) (iii).   See also Keyser,    648 F.3d at 724.

The criteria for the listed impairments,           known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1              (Listed

Impairments) .

       If the Commissioner proceeds beyond Step Three, he must

assess the claimant's Residual Functional Capacity (RFC).                  The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.               20 C.F.R.

§   416. 945 (a).   See also Social Security Ruling (SSR)         96-8p.        "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."           SSR 96-8p, at *l.      In other


6 - OPINION AND ORDER
words, the Social Security Act does not require complete

incapacity to be disabled.          Taylor v. Comm'r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9 th Cir. 2011) (citing Fair v. Bowen, 885

F.2d597, 603     (9 th Cir. 1989)).

      At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.           20 C.F.R.     §   416.920(a) (4) (iv).

See also Keyser,     648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.       20 C.F.R.     §   416.920(a) (4) (v).       See also

Keyser,   648 F.3d at 724.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.                  Lockwood v.

Comm 'r Soc . Sec. Adm in . ,   616 F . 3 d 10 6 8 , 10 71 ( 9 th Cir . 2010 ) .

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.    If the Commissioner meets this burden, the claimant

is not disabled.      20 C.F.R.    §   416.920(g) (1).



                                ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his May 17, 2011, application


7 - OPINION AND ORDER
date.     Tr. 1175.

        At Step Two the ALJ found Plaintiff had the following severe

impairments during the relevant period:      right rotator-cuff tear,

cervical spine degenerative disc disease, anti-social personality

disorder, and "a history of alcohol dependence/abuse (now in

reported remission)."     Tr. 1175.   The ALJ found Plaintiff's

impairments of lumbar degenerative disc disease, emphysema, and

diabetic neuropathy were not severe during the relevant period.

Tr. 1177.

        At Step Three the ALJ concluded Plaintiff's impairments did

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1 during the relevant

period.     The ALJ found during the relevant period Plaintiff had

the RFC to perform light work with the following limitations:

cannot push or pull with his right upper extremity; cannot lift

his right upper extremity above shoulder level; cannot climb

ropes, ladders, or scaffolds; cannot crawl; should not be exposed

to unprotected heights or moving machinery or work "in teams";

can do "no more than occasional reaching, handling, fingering and

feeling" with his upper right extremity; can lift and carry "no

more than five pounds with his right upper extremity"; can lift

up to 20 pounds occasionally and 10 pounds frequently with his

left upper extremity; can do "no more than frequent overhead

reaching with his left upper extremity"; and can have "only


8 - OPINION AND ORDER
incidental public contact."        Tr. 1177-78.

     At Step Four the ALJ concluded Plaintiff does not have any

past relevant work.     Tr. 1184.

     At Step Five the ALJ found Plaintiff could perform jobs that

existed in significant numbers in the national economy during the

relevant period.    Tr. 1184.      Accordingly, the ALJ found Plaintiff

was not disabled during the relevant period.



                                  DISCUSSION

     Plaintiff contends the ALJ erred at Step Five when he

(1) did not "properly reconcile[] VE testimony with the

Dictionary of Occupational Titles (DOT)" and (2) did not

reconcile the VE's testimony with the DOT and Plaintiff's RFC as

to whether the parking-lot cashier job required more than

"incidental" public contact.

I.   The ALJ erred at Step Five when he did not reconcile the
     VE's testimony with the DOT as to whether the parking-lot
     cashier job is sedentary or light exertion level.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any work that exists in the

national economy.     20 C.F.R.    §    416.920(a) (4) (v).    See also

Keyser,   648 F.3d at 724.   Here the burden shifts to the

Commissioner to show a signi           cant number of jobs exist in the

national economy that the claimant can perform.               Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9 th Cir. 2010).


9 - OPINION AND ORDER
The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.       If the Commissioner meets this burden, the claimant

is not disabled.         20 C.F.R.     §   416.920(g) (1).

       When determining whether a claimant can perform work that

exists in the national economy, "the ALJ may rely on an impartial

vocational expert to provide testimony."                  Gutierrez v. Colvin,

844 F. 3d 804, 807         (9 th Cir. 2016) (citing Hill v. Astrue, 698

F. 3 d 115 3 , 1161 ( 9 th Cir . 2 0 12 ) ) .

                    The [DOT], a resource compiled by the Department
                    of Labor that details the specific requirements
                    for different occupations, guides the analysis.
                    If the expert's opinion that the applicant is able
                    to work conflicts with, or seems to conflict with,
                    the requirements listed in the [DOT], then the ALJ
                    must ask the expert to reconcile the conflict
                    before relying on the expert to decide if the
                    claimant is disabled.

Id. at 808     (citation omitted).              "[N]ot all potential conflicts

between [a VE's]       job suitability recommendation and the [DOT's]

listing          . for an occupation will be apparent or obvious."

Id.   "For a difference between an expert's testimony and the

[DOT's] listings to be fairly characterized as a conflict, it

must be obvious or apparent.               This means .       the testimony must

be at odds with the [DOT's] listing of job requirements that are

essential, integral, or expected."                 Id.

      At the hearing the ALJ posed the following hypothetical to


10 - OPINION AND ORDER
the VE:

             [P]lease assume an individual with the same age,
            education and work experience as the claimant, who
            is limited to light work, except that he is unable
            to do any pushing or pulling with his right upper
            extremity.   This individual cannot lift or raise
            his right upper extremity above the shoulder
            level, and is otherwise limited to no more than
            occasional reaching, handling, fingering or
            feeling with that extremity.   This individual
            would be limited to lifting and carrying no more
            than five pounds with this right upper extremity.
            This individual is otherwise able to lift up to 20
            pounds occasionally and 10 pounds frequently with
            his left upper extremity, but due to cervical
            degenerative disk disease, he would be limited to
            no more than frequent overhead reaching with his
            left upper extremity.   This individual can never
            climb ropes, ladders or scaffolds.   Can never
            crawl, and he would need to avoid any exposure to
            unprotected heights, moving machinery and similar
            hazards.   This individual can never work in teams,
            and he can have only incidental public contact.

Tr. 1211-12.    After the VE ascertained Plaintiff is right-handed,

the VE testified he "would be unable to proffer sample

occupations that would comport with this RFC" primarily due to

the "upper extremity work restrictions outlined in the

hypothetical affecting the right upper extremity."    Tr. 1212.   In

response the ALJ referred the VE, Mr. Hincks, to that portion of

Social Security Ruling 83-12 relating to "special situations."

Tr. 1213.    The ALJ read the section to the VE and stated:

            [M]y interpretation, Mr. Hincks, is that an
            individual who has completely lost the use of one
            arm, while it's going to significantly erode the
            occupational base, this ruling suggests that a
            vocational expert should still be able to find
            some jobs, not at the sedentary occupational
            level, but at least at the light and higher

11 - OPINION AND ORDER
          occupational level.  So, at least based on what
          I'm reading here, the loss of that arm, the loss
          of use of an arm, complete loss of the use of an
          arm by itself at the light exertion level should
          not preclude, should not eliminate all jobs.

Tr. 1215-16.   The ALJ noted Plaintiff had "not lost the entire

use of his arm," but rather the "use of his right arm is

significantly limited."     Tr. 1216.    The ALJ stated the ALJ's

"suggest[ion] that [Plaintiff's]     significant loss of use of [his]

right arm is the primary factor that would eliminate all jobs at

the light exertion level, and that seems to run contrary to what

I'm reading here in this ruling."       Id.   The VE then explained

"the combination of both upper extremity work restrictions would

make it difficult for me to .        . proffer sample occupations in

the light category."     Tr. 1216.   The VE noted "the only exception

would be parking lot cashier," which has "an SVP of two and light

work exertion level."     Tr. 1216, 1218.     The VE stated his

testimony was consistent with the DOT.

     Plaintiff's counsel questioned the VE about the parking-lot

cashier job, and the VE explained the job did not involve any

"real walking."     Tr. 1221.   Counsel and the VE then engaged in

the following exchange:

          Q.      All right.  What kind of lifting is involved
                  in this job to make it a light exertion?
                  There's not much walking obviously.

          A.      Correct.  When this DOT code was last updated
                  typically it was a standing only type of job,
                  and since the last update, based on my work


12 - OPINION AND ORDER
               experience over the last 15 or 20 years,
               people are now using stools.

          Q.   So, it's a sedentary job now?

          A.   No.  It's consistent with sedentary work,
               yes, if you look at it with the use of the
               stool certainly, but it's still assigned
               light work exertion level.

          Q.   Do you think that's currently accurate, a
               light exertion level?

          A.   I'm just saying that in general employment
               and occupations evolve over time, and this
               DOT code was not updated for several years,
               and that's what taken place in -- the changes
               that have taken place in the occupation.

          Q.   So, let's say just within the DOT code as it
               was contemplated 20 years ago or so when it
               was a standing job, not a sitting job.

          A.   Yes.

          Q.   Let's assume an individual unable to stand
               more than five minutes continuously.  Could
               that person do this job at light exertion?

          A.   If - and we have no sitting restrictions?

          Q.   No sitting restrictions.

          A.   Okay.  Then that would not impact the
               performance of the work of parking lot
               cashier, because you can do it sitting down.

                                * * *

          Q.   And when the job is done sitting down, it's a
               sedentary job then.  It's no longer a light
               exertion job, correct?

         A.    In practical terms, yes.  Because you're not
               lifting much over a half a pound or a pound,
               and you're sitting.

          Q.   So, in practical terms,    as the job now is

13 - OPINION AND ORDER
               actually performed, it should be a sedentary
               job?

          A.   It's consistent with a sedentary work
               exertion profile.

Tr. 1221-23.

     In his Opening Brief and Reply Plaintiff asserts there is a

contradiction between the DOT and the VE's testimony as to

whether the parking-lot cashier job is light or sedentary.     The

ALJ, however, did not reconcile any conflict and relied on the

VE's testimony when he determined Plaintiff was not disabled

during the relevant period.   According to Plaintiff, the ALJ's

failure to reconcile the conflict is material in light of the

fact that Plaintiff would be presumed to be disabled under 20

C.F.R. 404 Subpart P, Appendix 2, Rule 201.12, if Plaintiff could

perform only a sedentary job during the relevant period because

Plaintiff turned 50 during the relevant period, he does not have

any transferrable skills, and he has a high-school education.

Thus, if the parking-lot cashier job is, in fact, not a light

job, the ALJ failed to identify an light-exertion job that

Plaintiff could perform during the relevant period and Plaintiff

would be presumed to be disabled.

     On this record the Court finds there is a contradiction

between the DOT and the VE's testimony as to whether the parking-

lot cashier job is light exertion or sedentary.   The Court,

therefore, concludes the ALJ erred when he failed to reconcile


14 - OPINION AND ORDER
the conflict and relied on the VE's testimony to conclude the

Plaintiff was not disabled during the relevant period.     The Court

also concludes ALJ's error was not harmless.

II.   The ALJ erred at Step Five when he did not reconcile the
      VE's testimony with the DOT as to whether the parking-lot
      cashier job required more than "incidental" public contact.

      Plaintiff asserts the ALJ also erred when he did not

reconcile the VE's testimony with the DOT and Plaintiff's RFC as

to whether the parking-lot cashier job required more than

"incidental" public contact.

      As noted, Plaintiff's RFC includes a limitation of "no more

than incidental public contact."   The DOT code for parking-lot

cashier, 211.462-010, includes a number of tasks a person in that

job performs such as receiving cash from customers, making

change, and issuing receipts or tickets to customers.    In

addition, the DOT references the Occupational Information Network

(ONET) Code 49023A, which, in turn, includes as its most

important "knowledge element":

          Customer and Personal Service

          Knowledge of principles and processes for
          providing customer and personal services including
          needs assessment techniques, quality service
          standards, alternative delivery systems, and
          customer satisfaction evaluation techniques.

https://occupationalinfo.org/onet/49023a.html.   According to

Plaintiff, therefore, there is a conflict between the DOT and the

ALJ's evaluation of Plaintiff's RFC, and the ALJ erred when he


15 - OPINION AND ORDER
did not evaluate or reconcile that conflict.

       On this record the Court concludes the ALJ erred when he

failed to address or to reconcile the apparent conflict between

the VE's testimony with the DOT and Plaintiff's RFC as to the

amount of public contact required in the parking-lot cashier job.



                                        REMAND

       The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

       The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.             Id. at 1179.     The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."            Smolen,   80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."            Harman v.   Apfel,   211 F. 3d 1172,

11 7 8 ( 9th Cir . 2 0 0 0 ) .   The court should grant an immediate award

of benefits when

                (1) the ALJ has failed to provide legally
               sufficient reasons for rejecting such
               evidence, ( 2) there are no outstanding issues
               that must be resolved before a determination
               of disability can be made, and (3) it is
               clear from the record that the ALJ would be
               required to find the claimant disabled were
               such evidence credited.

16 - OPINION AND ORDER
Id.   The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.        Id. at 1178 n.2.

      On this record the Court concludes further proceedings are

necessary because it is unclear from this record whether the

parking-lot cashier job is actually a sedentary job and whether

the amount of public contact in that job is consistent with the

DOT and the ALJ's evaluation of Plaintiff's RFC.        Thus, the Court

concludes a remand for further proceedings consistent with this

Opinion and Order is required to permit the ALJ to resolve the

ambiguities in his decision.



                                 CONCLUSION

      For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g)     for further proceedings consistent with this

Opinion and Order.

      IT IS SO ORDERED.
                       ~
      DATED this   ~       day of January, 2020.




                                    United States Senior District Judge




17 - OPINION AND ORDER
